DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The objection to applicant's specification made on 09/02/2022 is withdrawn in response to applicant’s correction.
	Applicant’s remarks filed 11/17/2022 with respect to claim interpretation under 112(f) for claim(s) 30 made on 09/02/2022 has been acknowledged. 
	Applicant's arguments filed 11/17/2022 with respect to claim(s) 1, 22, and 29-30 have been considered but are moot in view of the new ground(s) of rejection based on previously cited reference Moon et al. (US 2020/0383095 A1) in view of new reference Marinier et al. (US 2018/0242317 A1) and previously cited reference Yang et al. (US 2020/0383132 A1).

Allowable Subject Matter
 	Claim(s) 5-12 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	Such claim limitation(s) is/are: means for receiving, means for autonomously determining, and means for transmitting in claim(s) 30.	Paragraph [0043] discloses “means” are physical structure, i.e., “In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.” And further discloses the algorithm, i.e., “UE 120 may include means for receiving a downlink control information (DCI) message that dynamically schedules one or more physical uplink shared channel (PUSCH) transmissions, means for autonomously determining a set of scheduling parameters for the one or more PUSCH transmissions dynamically scheduled by the DCI message, means for transmitting the one or more PUSCH transmissions based at least in part on the set of scheduling parameters”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 13, 15-18, 22, 24, 26-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0383095 A1) in view of Marinier et al. (US 2018/0242317 A1) and Yang et al. (US 2020/0383132 A1).

Regarding claim 1, Moon discloses A user equipment (UE) for wireless communication (Figs. 1-2, [0057], [0059], [0062], [0064]: any of communication nodes 130 may be a terminal), comprising:
a memory (Fig. 2: memory 220); and
one or more processors, coupled to the memory, configured to (Fig. 2: processor 210 coupled to memory 220):
receive, hybrid automatic repeat request (HARQ) feedback for one or more PUSCH transmissions ([0203]: the terminal receives a HARQ feedback for a PUSCH, wherein the feedback may be transmitted in an explicit manner in a PUSCH including a configured grant PUSCH and a dynamic grant PUSCH and is referred to as DFI. The HARQ feedback is used for retransmission of a previous PUSCH transmission);
receive a downlink control information (DCI) message that dynamically schedules one or more PUSCH transmissions ([0117]-[0118]: the terminal receives a configured grant via dynamic DCI for scheduling PUSCH. In type 2 configuration method, the terminal receives configured grant resource via DCI);
autonomously determine a set of scheduling parameters for the one or more PUSCH transmissions dynamically scheduled by the DCI message ([0202]: the terminal autonomously determines transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group for the configured grant PUSCH. [0117]: the configured grant for PUSCH is scheduled via dynamic DCI), wherein the scheduling parameters are not determined based on the DCI message ([0202]: the terminal determines the transmission position and the number of repetitions of the TB (=scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group. [0158]: target code rate, modulation level, and number of transmission layers, which are different scheduling parameters, are dynamically scheduled to the terminal through DCI); and
transmit the one or more PUSCH transmissions based at least in part on the set of scheduling parameters ([0202]: the terminal transmits the PUSCH based on the autonomously determined transmission position and/or the number of repetitions of the TB), wherein uplink control information (UCI) is multiplexed onto each of the one or more PUSCH transmissions ([0201]: the terminal maps UCI to some or the entire region of the configured grant resource for the configured grant PUSCH).
Moon does not disclose the HARQ feedback for one or more previous PUSCH transmissions and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback. Moon also does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Marinier discloses receive HARQ feedback for one or more previous PUSCH transmissions ([0263]: WTRU receives HARQ feedback for one or more previous uplink transmission); and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback ([0263]: WTRU uses the feedback to perform autonomous retransmission for applicable HARQ processes, i.e., as per its synchronous HARQ processing (=scheduling parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal when autonomously determine the transmission position and the number of repetitions of the TB, as taught by Moon, based on a reception of HARQ feedback for a previous uplink transmission by determining whether to perform WTRU autonomous retransmission for applicable HARQ processes, as taught by Marinier.
Doing so allows the terminal to determine whether to further process the associated set of symbols that is associated with a HARQ process identifier (Marinier: [0263]).
Moon in view of Marinier does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Yang discloses UCI is used to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions ([0135]-[0138]: when the wireless device transmits autonomous UL, the wireless device includes parameters in the UCI signal for every PUSCH transmission, wherein the parameters include a PUSCH starting position among other parameters to indicate the PUSCH starting symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to use the UCI to indicate a PUSCH starting symbol, as taught by Yang.
Doing so allows the UCI to indicate the PUSCH starting symbol at either symbol 0 or 1 for the purpose of UL LBT (Yang: [0138]).

Regarding claim 22, Moon discloses A method of wireless communication performed by a user equipment (UE) ([0117]-[0118], [0201]-[0202]: terminal performs a method), comprising:
receiving, hybrid automatic repeat request (HARQ) feedback for one or more PUSCH transmissions ([0203]: the terminal receives a HARQ feedback for a PUSCH, wherein the feedback may be transmitted in an explicit manner in a PUSCH including a configured grant PUSCH and a dynamic grant PUSCH and is referred to as DFI. The HARQ feedback is used for retransmission of a previous PUSCH transmission);
receiving a downlink control information (DCI) message that dynamically schedules one or more PUSCH transmissions ([0117]-[0118]: the terminal receives a configured grant via dynamic DCI for scheduling PUSCH. In type 2 configuration method, the terminal receives configured grant resource via DCI);
autonomously determining a set of scheduling parameters for the one or more PUSCH transmissions dynamically scheduled by the DCI message ([0202]: the terminal autonomously determines transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group for the configured grant PUSCH. [0117]: the configured grant for PUSCH is scheduled via dynamic DCI), wherein the scheduling parameters are not determined based on the DCI message ([0202]: the terminal determines the transmission position and the number of repetitions of the TB (=scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group. [0158]: target code rate, modulation level, and number of transmission layers, which are different scheduling parameters, are dynamically scheduled to the terminal through DCI); and
transmitting the one or more PUSCH transmissions based at least in part on the set of scheduling parameters ([0202]: the terminal transmits the PUSCH based on the autonomously determined transmission position and/or the number of repetitions of the TB), wherein uplink control information (UCI) is multiplexed onto each of the one or more PUSCH transmissions of the one or more PUSCH transmissions ([0201]: the terminal maps UCI to some or the entire region of the configured grant resource for the configured grant PUSCH).
Moon does not disclose the HARQ feedback for one or more previous PUSCH transmissions and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback. Moon also does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Marinier discloses receive HARQ feedback for one or more previous PUSCH transmissions ([0263]: WTRU receives HARQ feedback for one or more previous uplink transmission); and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback ([0263]: WTRU uses the feedback to perform autonomous retransmission for applicable HARQ processes, i.e., as per its synchronous HARQ processing (=scheduling parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal when autonomously determine the transmission position and the number of repetitions of the TB, as taught by Moon, based on a reception of HARQ feedback for a previous uplink transmission by determining whether to perform WTRU autonomous retransmission for applicable HARQ processes, as taught by Marinier.
Doing so allows the terminal to determine whether to further process the associated set of symbols that is associated with a HARQ process identifier (Marinier: [0263]).
Moon in view of Marinier does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Yang discloses UCI is used to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions ([0135]-[0138]: when the wireless device transmits autonomous UL, the wireless device includes parameters in the UCI signal for every PUSCH transmission, wherein the parameters include a PUSCH starting position among other parameters to indicate the PUSCH starting symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to use the UCI to indicate a PUSCH starting symbol, as taught by Yang.
Doing so allows the UCI to indicate the PUSCH starting symbol at either symbol 0 or 1 for the purpose of UL LBT (Yang: [0138]).

Regarding claim 29, Moon discloses A non-transitory computer-readable medium storing one or more instructions for wireless communication (Figs. 1-2, [0057], [0059], [0061]-[0062], [0064]: any of communication nodes 130 may be a terminal that includes a memory 220 storing a program), the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment, cause the one or more processors to ([0061]: processor 210 performs methods stored in memory 220):
receive, hybrid automatic repeat request (HARQ) feedback for one or more PUSCH transmissions ([0203]: the terminal receives a HARQ feedback for a PUSCH, wherein the feedback may be transmitted in an explicit manner in a PUSCH including a configured grant PUSCH and a dynamic grant PUSCH and is referred to as DFI. The HARQ feedback is used for retransmission of a previous PUSCH transmission);
receive a downlink control information (DCI) message that dynamically schedules one or more PUSCH transmissions ([0117]-[0118]: the terminal receives a configured grant via dynamic DCI for scheduling PUSCH. In type 2 configuration method, the terminal receives configured grant resource via DCI);
autonomously determine a set of scheduling parameters for the one or more PUSCH transmissions dynamically scheduled by the DCI message ([0202]: the terminal autonomously determines transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group for the configured grant PUSCH. [0117]: the configured grant for PUSCH is scheduled via dynamic DCI), wherein the scheduling parameters are not determined based on the DCI message ([0202]: the terminal determines the transmission position and the number of repetitions of the TB (=scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group. [0158]: target code rate, modulation level, and number of transmission layers, which are different scheduling parameters, are dynamically scheduled to the terminal through DCI); and
transmit the one or more PUSCH transmissions based at least in part on the set of scheduling parameters ([0202]: the terminal transmits the PUSCH based on the autonomously determined transmission position and/or the number of repetitions of the TB), wherein uplink control information is multiplexed onto each of the one or more PUSCH transmissions of the one or more PUSCH transmissions ([0201]: the terminal maps UCI to some or the entire region of the configured grant resource for the configured grant PUSCH).
Moon does not disclose the HARQ feedback for one or more previous PUSCH transmissions and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback. Moon also does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Marinier discloses receive HARQ feedback for one or more previous PUSCH transmissions ([0263]: WTRU receives HARQ feedback for one or more previous uplink transmission); and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback ([0263]: WTRU uses the feedback to perform autonomous retransmission for applicable HARQ processes, i.e., as per its synchronous HARQ processing (=scheduling parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal when autonomously determine the transmission position and the number of repetitions of the TB, as taught by Moon, based on a reception of HARQ feedback for a previous uplink transmission by determining whether to perform WTRU autonomous retransmission for applicable HARQ processes, as taught by Marinier.
Doing so allows the terminal to determine whether to further process the associated set of symbols that is associated with a HARQ process identifier (Marinier: [0263]).
Moon in view of Marinier does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Yang discloses UCI is used to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions ([0135]-[0138]: when the wireless device transmits autonomous UL, the wireless device includes parameters in the UCI signal for every PUSCH transmission, wherein the parameters include a PUSCH starting position among other parameters to indicate the PUSCH starting symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to use the UCI to indicate a PUSCH starting symbol, as taught by Yang.
Doing so allows the UCI to indicate the PUSCH starting symbol at either symbol 0 or 1 for the purpose of UL LBT (Yang: [0138]).

Regarding claim 30, Moon discloses An apparatus for wireless communication, comprising (Figs. 1-2, [0057], [0059], [0062], [0064]: any of communication nodes 130 may be a terminal):
means for receiving, hybrid automatic repeat request (HARQ) feedback for one or more PUSCH transmissions ([0203]: the terminal receives a HARQ feedback for a PUSCH, wherein the feedback may be transmitted in an explicit manner in a PUSCH including a configured grant PUSCH and a dynamic grant PUSCH and is referred to as DFI. The HARQ feedback is used for retransmission of a previous PUSCH transmission);
means for receiving a downlink control information (DCI) message that dynamically schedules one or more PUSCH transmissions ([0117]-[0118]: the terminal receives a configured grant via dynamic DCI for scheduling PUSCH. In type 2 configuration method, the terminal receives configured grant resource via DCI);
means for autonomously determining a set of scheduling parameters for the one or more PUSCH transmissions dynamically scheduled by the DCI message ([0202]: the terminal autonomously determines transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group for the configured grant PUSCH. [0117]: the configured grant for PUSCH is scheduled via dynamic DCI), wherein the scheduling parameters are not determined based on the DCI message ([0202]: the terminal determines the transmission position and the number of repetitions of the TB (=scheduling parameters) without relying on the above-described RV pattern or the configured grant resource group. [0158]: target code rate, modulation level, and number of transmission layers, which are different scheduling parameters, are dynamically scheduled to the terminal through DCI); and
means for transmitting the one or more PUSCH transmissions based at least in part on the set of scheduling parameters ([0202]: the terminal transmits the PUSCH based on the autonomously determined transmission position and/or the number of repetitions of the TB), wherein uplink control information is multiplexed onto each of the one or more PUSCH transmissions of the one or more PUSCH transmissions ([0201]: the terminal maps UCI to some or the entire region of the configured grant resource for the configured grant PUSCH).
Moon does not disclose the HARQ feedback for one or more previous PUSCH transmissions and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback. Moon also does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Marinier discloses receive HARQ feedback for one or more previous PUSCH transmissions ([0263]: WTRU receives HARQ feedback for one or more previous uplink transmission); and wherein the set of scheduling parameters is autonomously determined based at least in part on the HARQ feedback ([0263]: WTRU uses the feedback to perform autonomous retransmission for applicable HARQ processes, i.e., as per its synchronous HARQ processing (=scheduling parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal when autonomously determine the transmission position and the number of repetitions of the TB, as taught by Moon, based on a reception of HARQ feedback for a previous uplink transmission by determining whether to perform WTRU autonomous retransmission for applicable HARQ processes, as taught by Marinier.
Doing so allows the terminal to determine whether to further process the associated set of symbols that is associated with a HARQ process identifier (Marinier: [0263]).
Moon in view of Marinier does not disclose the UCI is to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions.
However, Yang discloses UCI is used to indicate the set of scheduling parameters autonomously determined for each respective PUSCH transmission of the one or more PUSCH transmissions ([0135]-[0138]: when the wireless device transmits autonomous UL, the wireless device includes parameters in the UCI signal for every PUSCH transmission, wherein the parameters include a PUSCH starting position among other parameters to indicate the PUSCH starting symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to use the UCI to indicate a PUSCH starting symbol, as taught by Yang.
Doing so allows the UCI to indicate the PUSCH starting symbol at either symbol 0 or 1 for the purpose of UL LBT (Yang: [0138]).

Regarding claim(s) 3 and 24, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above.
Moon discloses wherein the set of scheduling parameters is autonomously determined based at least in part on the one or more PUSCH transmissions scheduled by the DCI message including multiple PUSCH transmissions ([0202]: the terminal autonomously determines the transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) for each configured grant PUSCH. [0201]: there may be multiple configured grant PUSCHs).

Regarding claim(s) 13 and 26, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above.
Moon discloses wherein the one or more PUSCH transmissions are transmitted further based at least in part on one or more of a frequency domain resource allocation or a time domain resource allocation indicated in the DCI message dynamically scheduling the one or more PUSCH transmissions ([0184]: the terminal uses the same RB set combination (=frequency domain resource allocation or a time domain resource allocation) configured by the same configured grant resource configuration for the initial configured grant PUSCH transmission and the configured grant PUSCH retransmission until the frequency domain resource allocation is reinitialized by DCI. [0117]: the configured grant for PUSCH is scheduled via dynamic DCI).

Regarding claim(s) 15, Moon in view of Marinier and Yang discloses all features of claim(s) 1 as outlined above.
Moon discloses wherein the DCI message that dynamically schedules the one or more PUSCH transmissions does not indicate values for the set of scheduling parameters that are autonomously determined ([0090]: DCI includes resource allocation information of a PDSCH, paging, power control commands, SFI, preemption indicator, and PUSCH resource allocation. [0202]: the terminal autonomously determines transmission position and/or the number of repetitions of the TB (=set of scheduling parameters). [0117]: the configured grant for PUSCH is scheduled via dynamic DCI. Note: In other words, the transmission position and/or the number of repetitions of the TB are not included in the DCI).

Regarding claim(s) 16 and 27, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above.
Moon discloses wherein the one or more processors are further configured to:
determine that the one or more PUSCH transmissions dynamically scheduled by the DCI message includes one or more new transmissions and one or more retransmissions ([0183]: the terminal is allowed to use the same configured grant resource configuration for an initial configured grant PUSCH transmission and a configured grant PUSCH retransmission. [0117]-[0118]: the configured grant is received by the terminal via dynamic DCI for scheduling PUSCH. In type 2 configuration method, the terminal receives configured grant resource via DCI); and
determine a mapping between the one or more new transmissions, the one or more retransmissions, and resources allocated to the one or more PUSCH transmissions ([0183]: the terminal is allowed to use the same configured grant resource configuration for an initial configured grant PUSCH transmission and a configured grant PUSCH retransmission).

Regarding claim(s) 17, Moon in view of Marinier and Yang discloses all features of claim(s) 16 as outlined above.
Moon discloses wherein the mapping associates the one or more new transmissions with a subset of the resources allocated to the one or more PUSCH transmissions that are earlier in time relative to the one or more retransmissions ([0183]: the initial configured grant PUSCH transmission and the configured grant PUSCH retransmission are performed in different periods according to the same configured grant resource configuration. [0199]: the retransmission of PUSCH is transmitted in a next period).

Regarding claim(s) 18, Moon in view of Marinier and Yang discloses all features of claim(s) 16 as outlined above.
Moon discloses wherein the mapping associates the one or more retransmissions with a subset of the resources allocated to the one or more PUSCH transmissions that are earlier in time relative to the one or more new transmissions ([0183]: the initial configured grant PUSCH transmission and the configured grant PUSCH retransmission are performed in different periods according to the same configured grant resource configuration. [0199]: the retransmission of PUSCH is transmitted in a next period. Note: PUSCH retransmission is a new transmission).

Regarding claim(s) 31 and 32, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above.
Moon discloses wherein the HARQ feedback comprises a bitmap indicating the HARQ feedback for each of the one or more PUSCH transmissions ([0203]-[0204]: HARQ feedback, i.e., HARQ-ACK information is referred to as DFI which corresponds to all HARQ processes and is expressed as a bitmap. When the number of HARQ processes is N and the maximum number of TBs included in the PUSCH is M, the length of the bitmap is MxN).

	Claim(s) 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0383095 A1) in view of Marinier et al. (US 2018/0242317 A1), Yang et al. (US 2020/0383132 A1), and Talarico et al. (US 2019/0268935 A1).

Regarding claim(s) 2 and 23, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above. 
While Moon discloses to autonomously determine the transmission position and/or the number of repetitions of the TB (=set of scheduling parameters) in [0202] and UCI may include HARQ process ID, RV, and NDI in [0201], and Marinier discloses the WTRU receives HARQ feedback for one or more previous uplink transmission and uses the feedback to perform autonomous retransmission for applicable HARQ processes, i.e., as per its synchronous HARQ processing (=scheduling parameter) in [0263], Moon in view of Marinier and Yang does not disclose, but Talarico discloses wherein the set of scheduling parameters include at least one of a HARQ process number, a redundancy version (RV), or a new data indicator (NDI) for each respective PUSCH transmission of the one or more PUSCH transmissions ([0042]-[0043], [0157]: the UE performs autonomous UL transmission by selecting independently a HARQ process ID from a set of HARQ IDs and by inserting the HARQ process ID into UCI on a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to further perform autonomous UL transmission by selecting HARQ process ID, as taught by Talarico.
Doing so allows the gNB to identify and decode the HARQ process ID carried in the UCI on the PUSCH (Talarico: [0062]).

	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0383095 A1) in view of Marinier et al. (US 2018/0242317 A1), Yang et al. (US 2020/0383132 A1), and Loehr et al. (US 2021/0345408 A1).

Regarding claim(s) 14, Moon in view of Marinier and Yang discloses all features of claim(s) 1 as outlined above.
Moon in view of Marinier and Yang does not disclose, but Loehr discloses wherein the one or more processors are further configured to:
ignore one or more fields in the DCI message that indicate one or more values for the set of scheduling parameters based at least in part on the one or more PUSCH transmissions scheduled by the DCI message including multiple PUSCH transmissions ([0039]-[0040], [0046]: when a single DCI schedules multiple PUSCHs, the NDI and RV fields in the DCI are signaled per PUSCH transmission and time domain resource assignment are based on Type A and Type B PUSCHs. The UE multiplexes data according to the single DCI that spans over several consecutive TTIs (multi-TTI grant). Note: in other words, based on whether the UE transmits one or more PUSCHs, one or more NDI or RVI fields or time domain resource assignment is used/ignored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to multiplex data according to the single DCI that schedules multiple PUSCHs where the DCI includes NDI and RV fields per PUSCH transmission and time domain resource based on Type A and Type B PUSCHs, as taught by Loehr.
Doing so allows the UE to multiplex data in its buffer to form one or more TBs according to the grant (Loehr: [0039]).

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0383095 A1) in view of Marinier et al. (US 2018/0242317 A1), Yang et al. (US 2020/0383132 A1), and Yang et al. (US 2014/0161084 A1) (hereinafter referred to as Yang-2).

Regarding claim(s) 19, Moon in view of Marinier and Yang discloses all features of claim(s) 16 as outlined above.
Moon in view of Marinier and Yang does not disclose, but Yang-2 discloses wherein the mapping associates the one or more retransmissions with a subset of the resources allocated to the one or more PUSCH transmissions that are larger in time domain relative to the one or more new transmissions ([0098]: K value is signaled to the UE as a value larger than the minimum time interval (=subset of the resources) between initial PUSSCH and PUSCH retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to use a K value that is larger than the minimum time interval between initial PUSCH and PUSCH retransmission, as taught by Yang-2.
Doing so has an effect of raising scheduling freedom (Yang-2: [0097]).	

	Claim(s) 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0383095 A1) in view of Marinier et al. (US 2018/0242317 A1), Yang et al. (US 2020/0383132 A1), and Lunttila et al. (US 2021/0044391 A1).

Regarding claim(s) 21 and 28, Moon in view of Marinier and Yang discloses all features of claim(s) 1 and 22 as outlined above.
Moon in view of Marinier and Yang does not disclose, but Lunttila discloses wherein the one or more processors are further configured to:
receive radio resource control (RRC) configuration information enabling a dynamic uplink grant autonomous determination mode ([0084]: UE is RRC configured with HARQ processes that it may use for autonomous PUSCH transmissions. [0088]: the UE indicates the selected HARQ-process ID, etc. for each UL transmission. [0085]: autonomous UL operation is activated by DCI), wherein the set of scheduling parameters for the one or more PUSCH transmissions is autonomously determined based at least in part on the RRC configuration information ([0084], [0088]: UE selects HARQ-process ID that is RRC configured for autonomous PUSCH transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal, as taught by Moon, to be RRC configured with HARQ processes that it may use for autonomous PUSCH transmissions where the UE selects HARQ-process ID for each UL transmission, as taught by Lunttila.
Doing so supports autonomous UL transmissions on unlicensed spectrum (Lunttila: [0082]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478